PD-1569&1570&1571&1572-15                                          PD-1569&1570&1571&1572-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                      Transmitted 12/4/2015 11:47:27 AM
                                                                         Accepted 12/4/2015 1:20:55 PM
                                                                                         ABEL ACOSTA
                               No. PD-                                                           CLERK




              IN THE COURT OF CRIMINAL APPEALS OF TEXAS


                        GERALD CHRISTOPHER ZULIANI,

                                           Defendant – Appellant

                                         vs.
December 4, 2015
                               THE STATE OF TEXAS

                                           Plaintiff – Appellee


                        On Petition for Discretionary Review
                   from the Third Court of Appeals at Austin, Texas
                           Seeking Review of Appeal Nos.
                                  03-13-00490-CR,
                                  03-13-00491-CR,
                                  03-13-00492-CR,
                                and 03-13-00495-CR,
                             from Travis County, Texas,
                   Hon. P. David Wahlberg, District Judge Presiding


              APPELLANT’S MOTION FOR EXTENSION OF TIME
              TO FILE PETITION FOR DISCRETIONARY REVIEW


    TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

          Appellant Gerald Christopher Zuliani files Appellant’s Motion for

    Extension of Time to File Petition for Discretionary Review (“PDR”), and

    respectfully states as follows:
      The unpublished opinion of the Third Court of Appeals affirming four

of appellant Zuliani’s five convictions was issued Friday, May 29, 2015.

Appellant timely filed motions for rehearing in the affirmed convictions in

Nos. 03-13-00490-CR, 03-13-00491-CR, 03-13-00492-CR and 03-13-

00495-CR, on Monday, June 15, 2015. The Third Court overruled the

rehearing motions on Monday, November 30, 2015. The deadline for filing

a petition for discretionary review is Friday, December 29, 2015.1

      Mr. Zuliani asks this court for a 30 day extension of time after the

current deadline to file his PDR, which would make it due by Friday,

January 29, 2016. The undersigned counsel currently has two briefs due in

December in the United States Court of Appeals for the Fifth Circuit: (1)

No. 14-10156, United States v. Pamela Adenuga, Appellant’s Brief due Dec.

15, 2015 (30 day extension granted); and (2) No. 15-10728, United States v.

Christopher Stephen Martin, Appellant’s Brief due Dec. 21, 2015 (30 day

extension requested, but 21 day extension granted). Appellant’s counsel is

working on completing these two briefs timely, as it is uncertain whether the

Fifth Circuit will grant any additional extensions in these two cases.


      1
             Appellant’s theft conviction in No. 03-13-00493-CR was reversed and a
             judgment of acquittal was rendered by the Third Court in its opinion.
             Therefore, appellant is not filing a PDR from that now-reversed
             conviction.

                                         2
Additionally, the holiday season in late December will prevent counsel from

being able to complete this PDR by the Dec. 30 deadline. Counsel will also

be competing in four events at the United Country Western Dance Council

World Championships in Nashville, Tennessee from January 4 to 10, 2016,

and will not return to Austin until January 11, 2016. For these reasons,

appellant Gerald Christopher Zuliani requests a 30 day extension of time to

file his PDR, which would extend the deadline from December 30, 2015 to

January 29, 2016.

      This motion requesting an extension of time is not being brought for

the purpose of delay only, but so that a properly drafted PDR may be

presented to this court for its consideration in deciding whether to grant

discretionary review.




                                       3
                                                       Respectfully submitted,

                                                     /s/ Gregory Sherwood

                                                  GREGORY SHERWOOD
                                                                     Attorney
                                                            P.O. Box 200613
                                                  Austin, Texas 78720-0613
                                                              (512) 484-9029
                                                     State Bar No. 18254600
                                                email: gsherwood@mail.com

                                              Attorney on PDR for Appellant
                                                  Gerald Christopher Zuliani

                            Certificate of Service

      I hereby certify that a true copy of this document was served on
December 4, 2015 by email to the Travis County District Attorney’s Office,
509 W. 11 th Street, 2 nd Floor, Austin, Texas 78701 at email addresses
AppellateTCDA@co.travis.tx.us and scott.taliaferro@co.travis.tx.us and the
Office of the State Prosecuting Attorney, P.O. Box 13046, Austin, Texas
78767 at email address information@spa.texas.gov.




                                                     /s/ Gregory Sherwood

                  Certification of Word Count Compliance

       According to the WordPerfect program used to create this document,
there are 464 words in this motion, excluding the portions listed in Tex. R.
App. P. 9.4(i)(1).

                                                     /s/ Gregory Sherwood



                                      4